Citation Nr: 1604551	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder with agoraphobia and alcohol abuse.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability.  



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and May 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2012 rating decision, the RO granted service connection for PTSD, major depressive disorder, and panic disorder with agoraphobia and alcohol abuse and assigned a 30 percent rating effective from August 20, 2010.  In the May 2014 rating decision, the RO denied entitlement to TDIU.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS). Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains VA treatment records dated through August 2012; however, the May 2014 statement of the case (SOC) and the April 2014 and September 2015 supplemental statements of the case (SSOCs) reflect review of more recent VA medical records.  Moreover, private treatment records from Dr. H.J. (initials used to protect privacy) reflect treatment for PTSD with a VA therapist until that individual left VA in 2013.  Thus, it appears that there may outstanding VA treatment records that are not associated with the claims file.  

The Board also notes that the Veteran was last afforded a VA examination in June 2011 in connection with his current claim for a higher initial evaluation.  Since that time, his medications have changed.  Moreover, the June 2011 VA examiner assigned a GAF score of 65, whereas his VA social worker has assigned a GAF score of 52 and Dr. H.J. has assigned a GAF score of 40.  Such findings suggest that there may have been a possible worsening since the last VA examination. VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected disability.  

Lastly, the Board notes that a decision on the claim for a higher initial evaluation could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to a higher initial evaluation must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA medical records, to include any outstanding records dated since August 2012.  

The AOJ should also request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his service-connected psychiatric disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Dr. H.J. for treatment since March 2015.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD, major depressive disorder, and panic disorder with agoraphobia and alcohol abuse.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's psychiatric disability under the General Rating Formula for Mental Disorders.  In particular, the examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

